
	
		II
		110th CONGRESS
		1st Session
		S. 359
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Kennedy (for
			 himself, Ms. Mikulski,
			 Mr. Lieberman, Mr. Schumer, Mr.
			 Durbin, and Mr. Obama)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Higher Education Act of 1965
		  to provide additional support to students. 
	
	
		1.Short titleThis Act may be cited as the
			 Student Debt Relief Act of
			 2007.
		2.Increase in Federal Pell Grants
			(a)Program authoritySection 401(a)(1) of the Higher Education
			 Act of 1965 (20 U.S.C. 1070a(a)(1)) is amended by striking 2004
			 and inserting 2012.
			(b)Amount of grantsSection 401(b)(2)(A) of the Higher
			 Education Act of 1965 (20 U.S.C. 1070a(b)(2)(A)) is amended by striking clauses
			 (i) through (v) and inserting the following:
				
					(i)$5,100 for academic year 2007–2008;
					(ii)$5,400 for academic year 2008–2009;
					(iii)$5,700 for academic year 2009–2010;
					(iv)$6,000 for academic year 2010–2011;
				and
					(v)$6,300 for academic year
				2011–2012,
					.
			(c)Additional funds
				(1)In generalFor an academic year, there are authorized
			 to be appropriated, and there are appropriated, to carry out paragraph (2) (in
			 addition to any other amounts appropriated to carry out section 401 of the
			 Higher Education Act of 1965 (20 U.S.C. 1070a) and out of any money in the
			 Treasury not otherwise appropriated) as follows:
					(A)For academic year 2007–2008,
			 $4,331,000,000.
					(B)For academic year 2008–2009,
			 $5,674,000,000.
					(C)For academic year 2009–2010,
			 $7,050,000,000.
					(D)For academic year 2010–2011,
			 $8,452,000,000.
					(E)For academic year 2011–2012,
			 $9,894,000,000.
					(2)Increase in Pell grantsThe amounts made available pursuant to
			 paragraph (1) shall be used to increase the amount of the maximum Federal Pell
			 Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a)
			 for which funds are appropriated under appropriations Acts for a fiscal year
			 by—
					(A)$1,050 for award year 2007–2008;
					(B)$1,350 for award year 2008–2009;
					(C)$1,650 for award year 2009–2010;
					(D)$1,950 for award year 2010–2011; and
					(E)$2,250 for award year 2011–2012.
					3.Student aid reward programPart G of title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1088 et seq.) is amended by inserting after section 489 the
			 following:
			
				489A.Student aid reward program
					(a)Program authorizedThe Secretary shall carry out a Student Aid
				Reward Program to encourage institutions of higher education to participate in
				the student loan program under this title that is most cost-effective for
				taxpayers.
					(b)Program requirementsIn carrying out the Student Aid Reward
				Program, the Secretary shall—
						(1)provide to each institution of higher
				education participating in the student loan program under this title that is
				most cost-effective for taxpayers, a Student Aid Reward Payment, in an amount
				determined in accordance with
				subsection (c), to encourage the
				institution to participate in that student loan program;
						(2)require each institution of higher
				education receiving a payment under this section to provide student loans under
				such student loan program for a period of 5 years after the date the first
				payment is made under this section;
						(3)where appropriate, require that funds paid
				to institutions of higher education under this section be used to award
				students a supplement to such students’ Federal Pell Grants under subpart 1 of
				part A;
						(4)permit such funds to also be used to award
				need-based grants to lower- and middle-income graduate students; and
						(5)encourage all institutions of higher
				education to participate in the Student Aid Reward Program under this
				section.
						(c)AmountThe amount of a Student Aid Reward Payment
				under this section shall be not less than 50 percent of the savings to the
				Federal Government generated by the institution of higher education’s
				participation in the student loan program under this title that is most
				cost-effective for taxpayers instead of the institution’s participation in the
				student loan program that is not most cost-effective for taxpayers.
					(d)Trigger To ensure cost neutrality
						(1)Limit to ensure cost
				neutralityNotwithstanding
				subsection (c), the Secretary shall not
				distribute Student Aid Reward Payments under the Student Aid Reward Program
				that, in the aggregate, exceed the Federal savings resulting from the
				implementation of the Student Aid Reward Program.
						(2)Federal savingsIn calculating Federal savings, as used in
				paragraph (1), the Secretary shall
				determine Federal savings on loans made to students at institutions of higher
				education that participate in the student loan program under this title that is
				most cost-effective for taxpayers and that, on the date of enactment of this
				section, participated in the student loan program that is not most
				cost-effective for taxpayers, resulting from the difference of—
							(A)the Federal cost of loan volume made under
				the student loan program under this title that is most cost-effective for
				taxpayers; and
							(B)the Federal cost of an equivalent type and
				amount of loan volume made, insured, or guaranteed under the student loan
				program under this title that is not most cost-effective for taxpayers.
							(3)Distribution rulesIf the Federal savings determined under
				paragraph (2) is not sufficient to
				distribute full Student Aid Reward Payments under the Student Aid Reward
				Program, the Secretary shall—
							(A)first make Student Aid Reward Payments to
				those institutions of higher education that participated in the student loan
				program under this title that is not most cost-effective for taxpayers on the
				date of enactment of this section; and
							(B)with any remaining Federal savings after
				making Student Aid Reward Payments under
				subparagraph (A), make Student Aid
				Reward Payments to the institutions of higher education eligible for a Student
				Aid Reward Payment and not described in
				subparagraph (A) on a pro-rata
				basis.
							(4)Distribution to studentsAny institution of higher education that
				receives a Student Aid Reward Payment under this section—
							(A)shall distribute, where appropriate, part
				or all of such payment among the students of such institution who are Federal
				Pell Grant recipients by awarding such students a supplemental grant;
				and
							(B)may distribute part of such payment as a
				supplemental grant to graduate students in financial need.
							(5)Estimates, adjustments, and carry
				over
							(A)Estimates and adjustmentsThe Secretary shall make Student Aid Reward
				Payments to institutions of higher education on the basis of estimates, using
				the best data available at the beginning of an academic or fiscal year. If the
				Secretary determines thereafter that loan program costs for that academic or
				fiscal year were different than such estimate, the Secretary shall adjust by
				reducing or increasing subsequent Student Aid Reward Payments rewards paid to
				such institutions of higher education to reflect such difference.
							(B)Carry overAny institution of higher education that
				receives a reduced Student Aid Reward Payment under
				paragraph (3)(B), shall remain
				eligible for the unpaid portion of such institution’s financial reward payment,
				as well as any additional financial reward payments for which the institution
				is otherwise eligible, in subsequent academic or fiscal years.
							(e)DefinitionIn this section:
						(1)Student loan program under this title that
				is most cost-effective for taxpayersThe term student loan program under
				this title that is most cost-effective for taxpayers means the loan
				program under part B or D of this title that has the lowest overall cost to the
				Federal Government (including administrative costs) for the loans authorized by
				such parts.
						(2)Student loan program under this title that
				is not most cost-effective for taxpayersThe term student loan program under
				this title that is not most cost-effective for taxpayers means the loan
				program under part B or D of this title that does not have the lowest overall
				cost to the Federal Government (including administrative costs) for the loans
				authorized by such
				parts.
						.
		4.Interest rate reductions
			(a)FFEL Interest Rates
				(1)Section 427A(l) of the
			 Higher Education Act of 1965 (20 U.S.C. 1077a(l)) is amended
			 by adding at the end the following:
					
						(4)Reduced rates for undergraduate subsidized
				loansNotwithstanding
				subsection (h) and paragraph (1) of this subsection, with respect to any loan
				to an undergraduate student made, insured, or guaranteed under this part (other
				than a loan made pursuant to section 428B, 428C, or 428H) for which the first
				disbursement is made on or after July 1, 2006, and before July 1, 2012, the
				applicable rate of interest shall be as follows:
							(A)For a loan for which the first disbursement
				is made on or after July 1, 2006, and before July 1, 2007, 6.8 percent on the
				unpaid principal balance of the loan.
							(B)For a loan for which the first disbursement
				is made on or after July 1, 2007, and before July 1, 2008, 6.12 percent on the
				unpaid principal balance of the loan.
							(C)For a loan for which the first disbursement
				is made on or after July 1, 2008, and before July 1, 2009, 5.44 percent on the
				unpaid principal balance of the loan.
							(D)For a loan for which the first disbursement
				is made on or after July 1, 2009, and before July 1, 2010, 4.76 percent on the
				unpaid principal balance of the loan.
							(E)For a loan for which the first disbursement
				is made on or after July 1, 2010, and before July 1, 2011, 4.08 percent on the
				unpaid principal balance of the loan.
							(F)For a loan for which the first disbursement
				is made on or after July 1, 2011, and before July 1, 2012, 3.40 percent on the
				unpaid principal balance of the
				loan.
							.
				(2)Special allowance cross
			 referenceSection
			 438(b)(2)(I)(ii)(II) of such Act is amended by striking section
			 427A(l)(1) and inserting section 427A(l)(1) or
			 (l)(4).
				(b)Direct Loan interest ratesSection 455(b)(7) of the Higher Education
			 Act of 1965 (20 U.S.C. 1087e(b)(7)) is amended by adding at the end the
			 following:
				
					(D)Reduced rates for undergraduate
				FDSLNotwithstanding the
				preceding paragraphs of this subsection, for Federal Direct Stafford Loans made
				to undergraduate students for which the first disbursement is made on or after
				July 1, 2006, and before July 1, 2012, the applicable rate of interest shall be
				as follows:
						(i)For a loan for which the first disbursement
				is made on or after July 1, 2006, and before July 1, 2007, 6.8 percent on the
				unpaid principal balance of the loan.
						(ii)For a loan for which the first disbursement
				is made on or after July 1, 2007, and before July 1, 2008, 6.12 percent on the
				unpaid principal balance of the loan.
						(iii)For a loan for which the first disbursement
				is made on or after July 1, 2008, and before July 1, 2009, 5.44 percent on the
				unpaid principal balance of the loan.
						(iv)For a loan for which the first disbursement
				is made on or after July 1, 2009, and before July 1, 2010, 4.76 percent on the
				unpaid principal balance of the loan.
						(v)For a loan for which the first disbursement
				is made on or after July 1, 2010, and before July 1, 2011, 4.08 percent on the
				unpaid principal balance of the loan.
						(vi)For a loan for which the first disbursement
				is made on or after July 1, 2011, and before July 1, 2012, 3.40 percent on the
				unpaid principal balance of the
				loan.
						.
			5.Income contingent repayment for public
			 sector employeesSection
			 455(e) of the Higher Education Act of 1965 (20 U.S.C. 1087e(e)) is amended by
			 adding at the end the following:
			
				(7)Repayment plan for public sector
				employees
					(A)In generalThe Secretary shall forgive the balance due
				on any loan made under this part or section 428C(b)(5) for a borrower—
						(i)who has made 120 payments on such loan
				pursuant to income contingent repayment; and
						(ii)who is employed, and was employed for the
				10-year period in which the borrower made the 120 payments described in clause
				(i), in a public sector job.
						(B)Public sector jobIn this paragraph, the term public
				sector job means a full-time job in emergency management, government,
				public safety, law enforcement, public health, education (including early
				childhood education), social work in a public child or family service agency,
				or public interest legal services (including prosecution or public
				defense).
					(8)Return to standard repaymentA borrower who is repaying a loan made
				under this part pursuant to income contingent repayment may choose, at any
				time, to terminate repayment pursuant to income contingent repayment and repay
				such loan under the standard repayment
				plan.
				.
		6.Fair payment assurance
			(a)AmendmentPart G of title IV of the Higher Education
			 Act of 1965 (20 U.S.C. 1088 et seq.) is further amended by adding at the end
			 the following:
				
					493C.Fair payment assurance
						(a)DefinitionsIn this section:
							(1)Excepted PLUS loanThe term excepted PLUS loan
				means a loan under section 428B, or a Federal Direct PLUS Loan, that is made,
				insured, or guaranteed on behalf of a dependent student.
							(2)Partial financial hardshipThe term partial financial
				hardship means the amount by which the annual amount due on the total
				amount of loans made, insured, or guaranteed under part B or D (other than an
				excepted PLUS loan) to a borrower as calculated under the standard repayment
				plan under section 428(b)(9)(A)(i) or 455(d)(1)(A) exceeds 15 percent of the
				result obtained by calculating the amount by which—
								(A)the borrower's adjusted gross income;
				exceeds
								(B)150 percent of the poverty line applicable
				to the borrower's family size as determined under section 673(2) of the
				Community Services Block Grant Act.
								(b)Fair payment assurance program
				authorizedNotwithstanding
				any other provision of this Act, the Secretary shall carry out a program under
				which—
							(1)a borrower of any loan made, insured or
				guaranteed under part B or D (other than an excepted PLUS loan) who has a
				partial financial hardship may elect, during any period the borrower has the
				partial financial hardship, to have the borrower's aggregate monthly payment
				for all such loans not exceed 15 percent of the result described in subsection
				(a)(2) divided by 12;
							(2)the holder of such a loan shall apply the
				borrower's monthly payment under this subsection first toward interest due on
				the loan and then toward the principal of the loan;
							(3)any interest due and not paid under
				paragraph (2)—
								(A)in the case of a Federal Stafford Loan or
				Federal Direct Stafford Loan, shall be paid by the Secretary; or
								(B)in the case of any other loan under part B
				or D (other than a loan described in subparagraph (A) or an excepted PLUS
				loan), shall be capitalized;
								(4)any principal due and not paid under
				paragraph (2) shall be deferred in the same manner as deferments under section
				428(b)(1)(M);
							(5)the amount of time the borrower makes
				monthly payments under paragraph (1) may exceed 10 years;
							(6)if the borrower no longer has a partial
				financial hardship or no longer wishes to continue the election under this
				subsection, then—
								(A)the maximum monthly payment required to be
				paid for all loans made to the borrower under part B or D (other than an
				excepted PLUS loan) shall not exceed the monthly amount calculated under
				section 428(b)(9)(A)(i) or 455(d)(1)(A) when the borrower first made the
				election described in this subsection; and
								(B)the amount of time the borrower is
				permitted to repay such loans may exceed 10 years; and
								(7)the Secretary shall repay or cancel any
				outstanding balance of principal and interest due on all loans made under part
				B or D (other than an excepted PLUS Loan) to a borrower who—
								(A)is in deferment due to an economic hardship
				described in section 435(o) for a period of time prescribed by the Secretary,
				not to exceed 25 years; or
								(B)(i)makes the election under this subsection;
				and
									(ii)for a period of time prescribed by the
				Secretary, not to exceed 25 years (including any period during which the
				borrower is in deferment due to an economic hardship described in section
				435(o)), meets any 1 or more of the following requirements:
										(I)Has made reduced monthly payments under
				paragraph (1).
										(II)Has made monthly payments of not less than
				the monthly amount calculated under section 428(b)(9)(A)(i) or 455(d)(1)(A)
				when the borrower first made the election described in this subsection.
										(III)Has made payments under a standard
				repayment plan under section 428(b)(9)(A)(i) or 455(d)(1)(A).
										(IV)Has made payments under an income
				contingent repayment plan under section
				455(d)(1)(D).
										.
			(b)Conforming ICR amendmentSection 455(d)(1)(D) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) is amended by inserting
			 made on behalf of a dependent student after PLUS
			 loan.
			7.Definition of economic
			 hardshipSection 435(o) of the
			 Higher Education Act of 1965 (20 U.S.C. 1085(o)) is amended—
			(1)in paragraph (1)—
				(A)in subparagraph (A)(ii), by striking
			 100 percent of the poverty line for a family of 2 and inserting
			 150 percent of the poverty line applicable to the borrower's family
			 size;
				(B)by striking subparagraph (B); and
				(C)by redesignating subparagraph (C) as
			 subparagraph (B); and
				(2)in paragraph (2), by striking
			 (1)(C) and inserting (1)(B).
			8.Deferrals
			(a)FISLSection 427(a)(2)(C)(iii) of the Higher
			 Education Act of 1965 (20 U.S.C. 1077(a)(2)(C)(iii)) is amended by striking
			 not in excess of 3 years.
			(b)Interest subsidiesSection 428(b)(1)(M)(iv) of the Higher
			 Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)(iv)) is amended by striking
			 not in excess of 3 years.
			(c)Direct loansSection 455(f)(2)(D) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087e(f)(2)(D)) is amended by striking
			 not in excess of 3 years.
			(d)PerkinsSection 464(c)(2)(A)(iv) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087dd(c)(2)(A)(iv)) is amended by striking
			 not in excess of 3 years.
			9.Maximum repayment period
			(a)In generalSection 455(e) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(e)) is amended by adding at the end the
			 following:
				
					(7)Maximum repayment periodIn calculating the extended period of time
				for which an income contingent repayment plan under this subsection may be in
				effect for a borrower, the Secretary shall include all time periods during
				which a borrower of loans under part B, part D, or part E—
						(A)is not in default on any loan that is
				included in the income contingent repayment plan; and
						(B)(i)is in deferment due to an economic hardship
				described in section 435(o);
							(ii)makes monthly payments under paragraph (1)
				or (6) of section 493C(b); or
							(iii)makes payments under a standard repayment
				plan described in section 428(b)(9)(A)(i) or subsection
				(d)(1)(A).
							.
			(b)Technical correctionSection 455(d)(1)(C) (20 U.S.C.
			 1087e(d)(1)(C)) is amended by striking 428(b)(9)(A)(v) and
			 inserting 428(b)(9)(A)(iv).
			10.In-school consolidationSection 428(b)(7)(A) of the Higher Education
			 Act of 1965 (20 U.S.C. 1078(b)(7)(A)) is amended by striking shall
			 begin and all that follows through the period and
			 inserting
			
				shall
			 begin—(i)the day after 6 months after the date the
				student ceases to carry at least one-half the normal full-time academic
				workload (as determined by the institution); or
				(ii)on an earlier date if the borrower requests
				and is granted a repayment schedule that provides for repayment to commence at
				an earlier
				date.
				.
		11.Consolidation loan changesSection 428C(a)(3) of the Higher Education
			 Act of 1965 (20 U.S.C. 1078–3(a)(3)) is amended to read as follows:
			
				(3)Definition of eligible
				borrowerFor the purpose of
				this section, the term eligible borrower means a borrower
				who—
					(A)is not subject to a judgment secured
				through litigation with respect to a loan under this title or to an order for
				wage garnishment under section 488A; and
					(B)at the time of application for a
				consolidation loan—
						(i)is in repayment status as determined under
				section 428(b)(7)(A);
						(ii)is in a grace period preceding repayment;
				or
						(iii)is a defaulted borrower who has made
				arrangements to repay the obligation on the defaulted loans satisfactory to the
				holders of the defaulted
				loans.
						.
		12.Reduction of Direct Loan origination
			 feesSection 455(c) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087e(c)) is amended—
			(1)in paragraph (1)—
				(A)by striking 4.0 percent and
			 inserting 3.0 percent; and
				(B)by striking shall and
			 inserting is authorized to; and
				(2)in paragraph (2)—
				(A)in subparagraph (A), by striking
			 3.0 percent for 4.0 percent and
			 inserting 2.0 percent for 3.0
			 percent;
				(B)in subparagraph (B), by striking
			 2.5 percent for 4.0 percent and
			 inserting 1.5 percent for 3.0
			 percent;
				(C)in subparagraph (C), by striking
			 2.0 percent for 4.0 percent and
			 inserting 1.0 percent for 3.0
			 percent;
				(D)in subparagraph (D), by striking
			 1.5 percent for 4.0 percent and
			 inserting 0.5 percent for 3.0
			 percent; and
				(E)in subparagraph (E), by striking
			 1.0 percent for 4.0 percent and
			 inserting 0.0 percent for 3.0
			 percent.
				13.Administrative account for direct loan
			 programSection 458 of the
			 Higher Education Act of 1965 (20 U.S.C. 1087h) is amended—
			(1)in subsection (a)—
				(A)by striking paragraphs (2) and (3) and
			 inserting the following:
					
						(2)Mandatory funds for fiscal years 2007
				through 2011Each fiscal year
				there shall be available to the Secretary, from funds not otherwise
				appropriated, funds to be obligated for—
							(A)administrative costs under this part and
				part B, including the costs of the direct student loan programs under this
				part; and
							(B)account maintenance fees payable to
				guaranty agencies under part B and calculated in accordance with subsection
				(b),
							not to exceed (from such funds not
				otherwise appropriated) $904,000,000 (less any amounts previously appropriated
				for the costs and fees described this paragraph for fiscal year 2007) for
				fiscal year 2007, $943,000,000 for fiscal year 2008, $983,000,000 for fiscal
				year 2009, $1,023,000,000 for fiscal year 2010, $1,064,000,000 for fiscal year
				2011, and $1,106,000,000 for fiscal year
				2012.;
				(B)by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively; and
				(C)in paragraph (3) (as redesignated in
			 subparagraph (B)), by striking paragraph (3) and inserting
			 paragraph (2); and
				(2)in subsection (b), by striking
			 (a)(3) and inserting (a)(2).
			14.College tuition deduction and credit for
			 interest on higher education loans
			(a)Expansion of deduction for higher education
			 expenses
				(1)Amount of deductionSubsection (b) of section 222 of the
			 Internal Revenue Code of 1986 (relating to deduction for qualified tuition and
			 related expenses) is amended to read as follows:
					
						(b)Limitations
							(1)Dollar limitations
								(A)In generalExcept as provided in paragraph (2), the
				amount allowed as a deduction under subsection (a) with respect to the taxpayer
				for any taxable year shall not exceed the applicable dollar limit.
								(B)Applicable dollar limitThe applicable dollar limit for any taxable
				year shall be determined as follows:
									
										
											
												Applicable
												
												Taxable year:dollar amount:
												
											
											
												2007$8,000
												
												2008 and thereafter$12,000.
												
											
										
									
								(2)Limitation based on modified adjusted gross
				income
								(A)In generalThe amount which would (but for this
				paragraph) be taken into account under subsection (a) shall be reduced (but not
				below zero) by the amount determined under subparagraph (B).
								(B)Amount of reductionThe amount determined under this
				subparagraph equals the amount which bears the same ratio to the amount which
				would be so taken into account as—
									(i)the excess of—
										(I)the taxpayer’s modified adjusted gross
				income for such taxable year, over
										(II)$65,000 ($130,000 in the case of a joint
				return), bears to
										(ii)$15,000 ($30,000 in the case of a joint
				return).
									(C)Modified adjusted gross
				incomeFor purposes of this
				paragraph, the term modified adjusted gross income means the
				adjusted gross income of the taxpayer for the taxable year determined—
									(i)without regard to this section and sections
				199, 911, 931, and 933, and
									(ii)after the application of sections 86, 135,
				137, 219, 221, and 469.
									For purposes of the sections
				referred to in clause (ii), adjusted gross income shall be determined without
				regard to the deduction allowed under this section.(D)Inflation adjustments
									(i)In generalIn the case of any taxable year beginning
				in a calendar year after 2007, both of the dollar amounts in subparagraph
				(B)(i)(II) shall be increased by an amount equal to—
										(I)such dollar amount, multiplied by
										(II)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				by substituting calendar year 2006 for calendar year
				1992 in subparagraph (B) thereof.
										(ii)RoundingIf any amount as adjusted under clause (i)
				is not a multiple of $50, such amount shall be rounded to the nearest multiple
				of
				$50.
									.
				(2)Qualified tuition and related expenses of
			 eligible students
					(A)In generalSection 222(a) of the Internal Revenue Code
			 of 1986 (relating to allowance of deduction) is amended by inserting of
			 eligible students after expenses.
					(B)Definition of eligible
			 studentSection 222(d) of
			 such Code (relating to definitions and special rules) is amended by
			 redesignating paragraphs (2) through (6) as paragraphs (3) through (7),
			 respectively, and by inserting after paragraph (1) the following new
			 paragraph:
						
							(2)Eligible studentThe term eligible student has
				the meaning given such term by section
				25A(b)(3).
							.
					(3)Deduction made permanentTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of such
			 Act) shall not apply to the amendments made by section 431 of such Act.
				(4)Effective
			 dateThe amendments made by
			 this subsection shall apply to payments made in taxable years beginning after
			 December 31, 2006.
				(b)Credit for interest on higher education
			 loans
				(1)In generalSubpart A of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable
			 personal credits) is amended by inserting after section 25D the following new
			 section:
					
						25E.Interest on higher education loans
							(a)Allowance of creditIn the case of an individual, there shall
				be allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the interest paid by the taxpayer during the taxable
				year on any qualified education loan.
							(b)Maximum credit
								(1)In generalExcept as provided in paragraph (2), the
				credit allowed by subsection (a) for the taxable year shall not exceed
				$1,500.
								(2)Limitation based on modified adjusted gross
				income
									(A)In generalIf the modified adjusted gross income of
				the taxpayer for the taxable year exceeds $50,000 ($100,000 in the case of a
				joint return), the amount which would (but for this paragraph) be allowable as
				a credit under this section shall be reduced (but not below zero) by the amount
				which bears the same ratio to the amount which would be so allowable as such
				excess bears to $20,000 ($40,000 in the case of a joint return).
									(B)Modified adjusted gross
				incomeThe term
				modified adjusted gross income means adjusted gross income
				determined without regard to sections 199, 222, 911, 931, and 933.
									(C)Inflation adjustmentIn the case of any taxable year beginning
				after 2007, the $50,000 and $100,000 amounts referred to in subparagraph (A)
				shall be increased by an amount equal to—
										(i)such dollar amount, multiplied by
										(ii)the cost-of-living adjustment determined
				under section (1)(f)(3) for the calendar year in which the taxable year begins,
				by substituting 2006 for 1992.
										(D)RoundingIf any amount as adjusted under
				subparagraph (C) is not a multiple of $50, such amount shall be rounded to the
				nearest multiple of $50.
									(c)Dependents not eligible for
				creditNo credit shall be
				allowed by this section to an individual for the taxable year if a deduction
				under section 151 with respect to such individual is allowed to another
				taxpayer for the taxable year beginning in the calendar year in which such
				individual’s taxable year begins.
							(d)Limit on period credit
				allowedA credit shall be
				allowed under this section only with respect to interest paid on any qualified
				education loan during the first 60 months (whether or not consecutive) in which
				interest payments are required. For purposes of this paragraph, any loan and
				all refinancings of such loan shall be treated as 1 loan.
							(e)DefinitionsFor purposes of this section—
								(1)Qualified education loanThe term qualified education
				loan has the meaning given such term by section 221(d)(1).
								(2)DependentThe term dependent has the
				meaning given such term by section 152.
								(f)Special rules
								(1)Denial of double benefitNo credit shall be allowed under this
				section for any amount taken into account for any deduction under any other
				provision of this chapter.
								(2)Married couples must file joint
				returnIf the taxpayer is
				married at the close of the taxable year, the credit shall be allowed under
				subsection (a) only if the taxpayer and the taxpayer’s spouse file a joint
				return for the taxable year.
								(3)Marital
				statusMarital status shall
				be determined in accordance with section
				7703.
								.
				(2)Conforming amendmentThe table of sections for subpart A of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 25D the following new
			 item:
					
						
							Sec. 25E. Interest on higher
				education
				loans.
						
						.
				(3)Effective
			 dateThe amendments made by
			 this section shall apply to any qualified education loan (as defined in section
			 25E(e)(1) of the Internal Revenue Code of 1986, as added by this section)
			 incurred on, before, or after the date of the enactment of this Act, but only
			 with respect to any loan interest payment due after December 31, 2006.
				
